DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

Allowable Subject Matter
Claims 19-23, 25-28, 30-33, 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 19, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s 1/29/2021 Remarks (p. 11-13) distinguish the instant amended claims over the outstanding rejection(s) in view of Amirparviz. Regarding wherein the at least one complementary element that has an overlap region with the at least one reflection portion of at least one inner surface and the outer surface of the main body, wherein the at least one complementary element has a third refractive index which corresponds to the first refractive index, Riedel (US 20170192238 A1) teaches glass plates (19 to 21) are made of materials having the same refractive index (Fig. 2) such that a complementary glass plate index corresponds to a glass plate index. However, Riedel does not exhibit the same overlap region structure as the instant claim, and the complementary element of Amirparviz is a polarizing lens (inherently indicating a different refractive index along one axis). Accordingly, there is no teaching or motivation to combine the teachings of Riedel with that of Amirparviz and construct the main body and complementary element of the same material, since doing so would change the principle of operation of Amirparviz.
In re 38 and 39, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would 
In re 20-23, 25-28, 30-33, 35-37, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872